UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the quarterly period ended March 31, 2011 rTransition report pursuant to Section 13 or 15(d) of the Exchange Act for the transition period from to . Commission File Number: 0-9376 INNOVATIVE FOOD HOLDINGS, INC. (Exact Name ofRegistrant as Specified in its Charter) Florida (State of or Other Jurisdiction of Incorporation or Organization) 20-1167761 (IRS Employer I.D. No.) 3845 Beck Blvd., Suite 805 Naples, Florida34114 (Address of Principal Executive Offices) (239) 596-0204 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant : (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþNO r Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESrNO r Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated filer r Accelerated filerr Non-accelerated filerr (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Regulation 12b-2 of the Exchange Act): YESrNO þ State the number of shares outstanding of each of the issuer's classes of Common equity, as of the latest practicable date:202,385,103 Common Shares outstanding at May 5, 2011. Table of Contents INNOVATIVE FOOD HOLDINGS, INC. TABLE OF CONTENTS TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements(unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (including cautionary statement) 33 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item 1. Legal Proceedings 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Reserved by SEC 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 41 Table of Contents ITEM1 – CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Innovative Food Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets March 31, December 31, ASSETS (Unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable, net Loan receivable, net Inventory Other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES ANDSTOCKHOLDERS' DEFICIENCY Current liabilities Accounts payable and accrued liabilities $ $ Accrued liabilities - related parties Accrued interest, net Accrued interest - related parties, net Notes payable,net of discount Notes payable - related parties Warrant liability Options liability Conversion option liability Total current liabilities Stockholders’ deficiency Common stock, $0.0001 par value; 500,000,000 shares authorized; 216,385,103 shares issued and outstanding at March 31, 2011and December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Totalstockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See notes to the unaudited condensed consolidated financial statements. 3 Table of Contents Innovative Food Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (UNAUDITED) For theThree For theThree Months Ended Months Ended March 31, March 31, Revenue $ $ Cost of goods sold Grossprofit Selling, general and administrative expenses Total operating expenses Income(loss) from operations ) Other (income) expense: Interest expense, net Fair value of warrants issued in excess of discount on notes - Loss (gain) from change in fair value of warrant liability ) Loss (gain) from change in fair value of conversion option liability ) Total other (income) expense ) Income (loss) before income taxes ) Income tax expense - - Net income ( loss) $ $ ) Net income (loss) per share– basic $ $ ) Net income (loss) per share– diluted $ $ ) Weighted average shares outstanding– basic Weighted average shares outstanding– diluted See notes to the unaudited condensed consolidated financial statements. 4 Table of Contents Innovative Food Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (UNAUDITED) For the Three For the Three Months Ended Months Ended March 31, March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Fair value of common stock issued to consultants - Fair value of extension in term of warrants issued tonoteholders - Fair value of stock options vested by officers and directors - Amortization of discount on notes payable Amortization of discount on accrued interest Change in fair value of warrant liability ) Change in fair value of option liability ) Change in fair value of conversion option liability ) Changes in assets and liabilities: Accounts receivable ) Inventory and other current assets, net ) ) Accrued liability and accrued interest - related party, net ) ) Accounts payable and accrued interest Net cash provided by operating activities Cash flows from investing activities: Principal payments received on loan Acquisition of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on debt ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to the unaudited condensed consolidated financial statements. 5 Table of Contents Innovative Food Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (UNAUDITED) (continued) Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Taxes $ - $ - Conversion of notes payable and accrued interest to common stock $ - $ Common stock issued in error, to be cancelled $ - $ See notes to the unaudited condensed consolidated financial statements. 6 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 1. BASIS OF PRESENTATION AND NATURE OF BUSINESS OPERATIONS Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Innovative Food Holdings, Inc., and its wholly owned subsidiaries, Food Innovations, Inc. (“FII”), Food New Media Group, Inc.(“FNM”), Gourmet Foodservice Group, Inc. (“GFG”),and 4 The Gourmet, Inc (d/b/a For The Gourmet, Inc.) (“Gourmet”) (collectively, the “Company, or “IVFH”), have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.FNM is currently inactive. The accompanying unaudited interim condensed consolidated financial statements have been prepared by the Company, in accordance with generally accepted accounting principles pursuant to Regulation S-X of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in audited consolidated financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Accordingly, these interim financial statements should be read in conjunction with the Company’s financial statements and related notes as contained in Form 10-K for the year ended December 31, 2010. In the opinion of management, the interim unaudited condensed consolidated financial statements reflect all adjustments, including normal recurring adjustments, necessary for fair presentation of the interim periods presented. The results of the operations for the three months ended March 31, 2011 are not necessarily indicative of the results of operations to be expected for the full year. 2. NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES Business Activity FII is in the business of providing premium white tablecloth restaurants with the freshest origin-specific perishables and specialty food products direct from its network of vendors to the end users (restaurants, hotels, country clubs, national chain accounts, casinos, and catering houses) within 24 -72 hours. During the first quarter of2011, approximately 91% of our productswere sold through a distributor relationship with US Foodservice, Inc. and its affiliates (“USF”), a $20 Billion broadline distributor., as compared to approximately 90% during the first quarter of 2010. For The Gourmet, through its website, and through additional sales channels, provides the highest quality gourmet food products to the retail consumer market under the For The Gourmet line at and to the professional chef market under the For The Gourmet Pro line. 7 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods. Actual results could materially differ from those estimates. Principles of Consolidation The accompanying unaudited condensedconsolidated financial statements include the accounts of the Company and its wholly owned operating subsidiary, Food Innovations, Inc. and its other wholly-owned subsidiaries FII, FNM, GFG and For The Gourmet. All material intercompany transactions have been eliminated upon consolidation of these entities. Revenue Recognition The Company recognizes revenue upon product delivery. We ship all our products either overnight shipping terms or three day shipping terms to the customer and the customer takes title to product and assumes risk and ownership of the product when it is delivered. Shipping charges to customers and sales taxes collectible from customers, if any, are included in revenues. For revenue from product sales, the Company recognizes revenue in accordance with Financial Accounting Standards Board “FASB” Accounting Standards Codification “ASC” 605-15-05. ASC 605-15-05 requires that four basic criteria must be met before revenue can be recognized:(1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the sellingprice is fixed anddeterminable; and (4) collectability is reasonably assured.Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectability of those amounts.Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded.The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required.ASC 605-15-05 incorporates ASC 605-25-05 "Multiple-Deliverable Revenue Arrangements".ASC 605-25-05 addresses accounting for arrangements that may involve the delivery or performance of multiple products, services and/or rights to use assets.The effect of implementing ASC 605-25-05 on the Company's consolidated financial position and results of operations was not significant. This issue addresses determination of whether an arrangement involving more than one deliverable contains more than one unit of accounting and how the arrangement consideration should be measured and allocated to the separate units of accounting.ASC 605-25-05 became effective for revenue arrangements entered into in periods beginning after June 15, 2003.For revenue arrangements occurring on or after August 1, 2003, the Company revised its revenue recognition policy to comply with the provisions of ASC 605-25-05. 8 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) Cost of Goods Sold We have included in cost of goods sold all costs which are directly related to the generation of revenue. These costs include primarily the cost of the product plus the shipping costs. Selling, General, and Administrative Expenses We have included in selling, general, and administrative expenses all other costs which support the Company’s operations but which are not includable as a cost of sales. These include primarily payroll, facility costs such as rent and utilities, selling expenses such as commissions and advertising, and other administrative costs including professional fees.Advertising costs are expensed as incurred. Cash and Cash Equivalents Cash equivalents include all highly liquid debt instruments with original maturities of three months or less which are not securing any corporate obligations. Accounts Receivable The Company provides an allowance for doubtful accounts equal to the estimated uncollectible amounts.The Company’s estimate is based on historical collection experience and a review of the current status of trade accounts receivable.It is reasonably possible that the Company’s estimate of the allowance for doubtful accounts will change.Accounts receivable are presented net of an allowance for doubtful accounts of $19,709 and$22,061 at March 31, 2011 and December 31, 2010, respectively. Property and Equipment Property and equipment are valued at cost.Depreciation is provided over the estimated useful lives up to five years using the straight-line method.Leasehold improvements are depreciated on a straight-line basis over the term of the lease. The estimated service lives of property and equipment are as follows: Computer Equipment 3 years Office Furniture and Fixtures 5 years Inventories Inventory is valued at the lower of cost or market and is determined by the first-in, first-out method. 9 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets, including tax loss and credit carryforwards, and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred income tax expense represents the change during the period in the deferred tax assets and deferred tax liabilities. The components of the deferred tax assets and liabilities are individuallyclassified as current and non-current based on their characteristics.Realization of the deferred tax asset is dependent on generating sufficient taxable income in future years. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management,it is more likely than not that some portion or all of the deferred tax assets will not be realized. Fair Value of Financial Instruments The carrying amount of the Company’s cash and cash equivalents, accounts receivable, notes payable, line of credit, accounts payable and accrued expenses, none of which is held for trading, approximates their estimated fair values due to the short-term maturities of those financial instruments. The Company adopted ASC 820-10, “Fair Value Measurements” (SFAS 157), which provides a framework for measuring fair value under GAAP.ASC 820-10 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.ASC 820-10 requires that valuation techniques maximize the use of observable inputs and minimize the use of unobservable inputs. Long-Lived Assets The Company reviews its property and equipment and anyidentifiable intangibles for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The test for impairment is required to be performed by management at least annually. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to the future undiscounted operating cash flow expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds the fair value of the asset. Long-lived assets to be disposed of are reported at the lower of carrying amount or fair value less costs to sell. As of March 31, 2011,the Company’s management believes there is no impairment of its long-lived assets.There can be no assurance, however, that market conditions will not change which could result in impairment of long-lived assets in the future. Comprehensive Income ASC 220-10-15 “Reporting Comprehensive Income,” establishes standards for reporting and displaying of comprehensive income, its components and accumulated balances.Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners.Among other disclosures, ASC 220-10-15 requires that all items that are required to be recognized under current accounting standards as components of comprehensive income be reported in a financial statement that is displayed with the same prominence as other financial statements.The Company does not have any items of comprehensive income in any of the periods presented. 10 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) Advertising The Company follows the policy of charging the costs of advertising to expenses incurred. The Company incurred advertising costs in the amount of $9,957 and $7,656 for the three months ended March 31, 2011 and 2010, respectively. Basic and Diluted Income (Loss) Per Share Basic net earnings per share is based on the weighted average number of shares outstanding during the period, while fully-diluted net earnings per share is based on the weighted average number of shares of common stock and potentially dilutive securities assumed to be outstanding during the period using the treasury stock method. Potentially dilutive securities consist of options, warrants, and convertible notes to purchase common stock. Basic and diluted net loss per share is computed based on the weighted average number of shares of common stock outstanding during the period. The Company uses the treasury stock method to calculate the impact of outstanding stock options and warrants. Stock options and warrants for which the exercise price exceeds the average market price over the period have an anti-dilutive effect on earnings per common share and, accordingly, are excluded from the calculation. For the three months ended March 31, 2011, diluted net loss per share does not include potential common shares derived from convertible notes payable, stock options and warrants because as a result of the Company incurring losses, their effect would have been anti-dilutive. Diluted earnings per shares was computed as follows for the three months ended March 31, 2011: Income Shares Per-Share (Numerator) (Denominator) Amount Basic earnings per share $ $ Effect ofDilutive Securities: Conversion ofnotes and interest to common stock: Additional shares reservedforassured conversion Decrease in interest expense due to assured conversion Remove gain on revaluation of conversion option liability ) Diluted earnings per share $ $ 11 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) Anti-dilutive shares for the three months ended March 31, 2011: For the three months ended March 31, 2011, the Company excluded warrants to purchase 92,500,000 shares because the warrant exercise prices were greater than the average market price of the common shares.In addition, the Company has excluded in the calculation of dilutive loss per share 7,566,240 shares issuable upon the conversion of debt and convertible interest; 19,875,000 shares issuable upon the exercise of options at $0.0090-$0.0095 per share. Anti-dilutive shares for the three months ended March 31, 2010: For the three months ended March 31, 2010, the Company excluded warrants to purchase 272,200,000 shares because the warrant exercise prices were greater than the average market price of the common shares.In addition, the Company has excluded in the calculation of dilutive loss per share 488,213,480 shares issuable upon the conversion of debt and convertible interest; 43,625,000 shares issuable upon the exercise of options at $0.0050-$0.0095 per share. Going Concern The accompanying unaudited condensed consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern.The Company’s current liabilities exceeded its current assets by $5,884,630 and $6,115,720 as of March 31, 2011 and December 31, 2010, respectively.However, the Company has reported a net income for the three months ended march 31, 2011, and a net lossfor the year ended December 31, 2010.The net loss for the twelve months ended December 31, 2010 wasdue to non-cash charges primarily related to issuance of common stock warrants and changes in fair values of conversion features of debt. The Company is working to manage its current liabilities while it continues to make changes in operations to further improve its cash flow and liquidity position. Management believes the Company will generate sufficient capital from operations and from debt and equity financing in order to satisfy current liabilities in the succeeding twelve months.Management’s belief is based on the Company’s operating plans, which in turn is based on assumptions that may prove to be incorrect. If the Company’s the cash flow from operations is insufficient, the Company may require additional financing in order to execute its operating plan and continue as a going concern.The Company cannot predict whether this additional financing will be in the form of equity or debt, or be in another form. The Company may not be able to obtain the necessary additional capital on a timely basis, on acceptable terms, or at all.In any of these events, the Company may be unable to implement its current plans for expansion, repay its debt obligations as they become due or respond to competitive pressures, any of which circumstances would have a material adverse effect on its business, prospects, financial condition and results of operations. The Company has not made any adjustments to the financial statements which would be necessary should the Company not be able to continue as a going concern. Concentrations of Credit Risk Financial instruments and related items, which potentially subject the Company to concentrations of credit risk, consist primarily of cash, cash equivalents and trade receivables. The Company places its cash and temporary cash in investments with credit quality institutions. At times, such investments may be in excess of applicable government mandated insurance limit. At March 31, 2011 and 2010, trade receivables from the Company’s largest customer amounted to 91% and 92%,respectively, of total trade receivables. 12 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) Stock-Based Compensation Effective January 1, 2006, the Company adopted FASB ASC 718-40. This statement requires the Company to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award.That cost is recognized over the period in which the employee is required to provide service in exchange for the award, which is usually the vesting period. In August 2005, the Company’s commitments to issue shares of common stock first exceeded its authorized common stock. At this time, the Company began to value its stock options via the liability method of accounting. Pursuant to guidance in ASC 718-40 the cost of these options are valued via the Black-Scholes valuation method when issued, and re-valued at each reporting period.The gain or loss from this revaluation is charged to operations during the period.Options expense and gain or loss on revaluation during the three months ended March 31, 2011 and 2010 are summarized in the table below: For the Three Months March 31, Option expense $ - $ Loss (gain) on revaluation of options $ $ Significant Recent Accounting Pronouncements Management does not believe that any recently issued, but not yet effective, accounting standards if currently adopted would have a material effect on the accompanying financial statements. 3. ACCOUNTS RECEIVABLE At March 31, 2011 and December 31, 2010, accounts receivable consists of: March 31, 2011 December 31, 2010 Accounts receivable from customers $ $ Allowance for doubtful accounts ) ) Accounts receivable, net $ $ 13 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 4.LOAN RECEIVABLE The balance of loan receivable consisted of a loan to Pasta Italiana, Inc. (“Pasta”) in the net carrying amount of $136,550 at March 31, 2011 and $138,050 at December 31, 2010, respectively.This note bears interest at the rate of 15% per annum, payable in shares of Pasta stock. 5. INVENTORY Inventory consists of molecular gastronomy products and other products which are warehoused in Naples, Florida; and prepaid products held by our vendors. At March 31, 2011 and December 31, 2010, finished goods inventory was $58,508 and $52,657, respectively. 6. PROPERTY AND EQUIPMENT A summary of property and equipment at March 31, 2011 and December 31, 2010, is as follows: March 31, 2011 December 31, 2010 Computer equipment $ $ Furniture and fixtures Less accumulated depreciation and amortization ) ) Total $ $ Depreciation and amortization expense amounted to $4,362 and $7,760 respectively, for the three months ended March 31, 2011 and 2010, respectively. 7. ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities at March 31, 2011 and December 31, 2010 are as follows: March 31, 2011 December 31, 2010 Trade payables $ $ Accrued payroll and commissions Total accounts payable and accrued liabilities - non-related parties $ $ At March 31, 2011 and December 31, 2010, accrued liabilities to related parties in the amounts of $202,365 and $244,645, respectively, consisted of accrued payroll and payroll related benefits. 14 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 8. ACCRUED INTEREST Accrued interest on the Company’s convertible notes payable is convertible at the option of the note holders into the Company’s common stock at price ranging from of $0.005 to $0.010 per share.There is a beneficial conversion feature embedded in the convertible accrued interest, which can be exercised at any time by the note holders. The Company is amortizing this beneficial conversion feature over the life of the related notes payable.Certain of the notes payable have exceeded their stated terms, and are still outstanding; in those instances, the Company expenses the value of the beneficial conversion feature on the accrued interest immediately. During the three months endedMarch 31, 2011 and 2010, the amounts of $31,733 and $33,617, respectively, were credited to additional paid-in capital as a discount on convertible interest.The aggregate amount of discounts on convertible interest charged to operations during the three months ended March 31, 2011 and 2010 was $39,302 and $27,880, respectively. At March 31, 2011 and December 31, 2010, the Company has the following accrued interest on its balance sheet: March 31, 2011: Gross Discount Net Non-related parties $ $ ) $ Related parties - Total $ $ ) $ December 31, 2010: Gross Discount Net Non-related parties $ $ ) $ Related parties - Total $ $ $ Certain of the accrued interest is convertible in to shares of the Company’s common stock at prices ranging from $0.005 to $0.010 per share. At March 31, 2011, convertible accrued interest was $879,034 which is convertible into171,757,840shares of common stock; at December 31, 2010, convertible accrued interest was $844,662 whichwas convertible into 165,053,920 shares of common stock. 15 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 9. NOTES PAYABLE AND NOTES PAYABLE TO RELATED PARTIES March 31, 2011 December 31, 2010 Convertible secured note payable in the original amount of $350,000 to Alpha Capital Aktiengesselschaft (“Alpha Capital”), dated February 25, 2005. This note consists of $100,000 outstanding under a previous note payable which was cancelled on February 25, 2005, and $250,000 of new borrowings. We did not meet certain of our obligations under the loan documents relating to this issuance.These lapses include not reserving the requisite number of treasury shares, selling subsequent securities without offering a right of first refusal, not complying with reporting obligations, not having our common shares quoted on the OTC:BB and not timely registering certain securities.This note entered technical default status on May 16, 2005.The note originally carried interest at the rate of 8% per annum, and was due in full on February 24, 2007.Upon default, the note’s interest rate increased to 15% per annum, and the note became immediately due. This note contains a cross default provision. The note is convertible into common stock of the Company at a conversion price of $0.005 per share. A beneficial conversion feature in the amount of $250,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2005. Accrued interest is convertible into common stock of the Company at a conversion price of $0.005 per share. Interest in the amount of $6,805 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. During the twelve months ended December 31, 2006 the note holder converted $5,000 into shares of common stock. During the twelve months ended December 31, 2006 the holder of the note converted $27,865 of accrued interest into common stock. This note is past due at December 31, 2008. This note was previously extended until January 1, 2010. During the three months ended June 30, 1010, the noteholder agreed to further extend the maturity date of this note until April 15, 2011. This note is past due as of May 9, 2011. $ $ Convertible note payable in the original amount of $100,000 to Joel Gold, a board member and related party, dated October 12, 2004. The note bears interest at the rate of 8% per annum, has no provisions for a default or past due rate and was due in full on October 12, 2006. The note is convertible by the holder into common stock of the Company at a conversion price of $0.005 per share.A beneficial conversion feature in the amount of $100,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2004 and 2005. Accrued interest is convertible by the holder into common stock of the Company at maturity of the note at a price of $0.005 per share. Interest in the amount of $493 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. During the twelve months ended December 31, 2006, $75,000 of the principal amount was converted into common stock. This note is past due at March 31, 2011and December 31, 2010. Convertible note in the amount of $85,000 originally payable to Briolette Investments, Ltd, dated March 11, 2004. The note bears interest at the rate of 8% per annum, has no provisions for a default or past due rate and was due in full on March 11, 2006. The note is convertible into common stock of the Company at a conversion price of$0.005 per share. A beneficial conversion featurein the amount of $85,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2004, 2005, and 2006. On December 21, 2006, this note was transferred to Whalehaven Capital Fund, Ltd. (“Whalehaven”). Accrued interest is convertible by the holder into common stock of the Company at a price of $0.005 per share. Interest in the amount of $749was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. During the twelve months ended December 31, 2005, the note holder converted $44,000 of the note payable into common stock. During the twelve months ended December 31, 2006, the Company made a $3,000 cash payment on the principal amount of the note. During the year ended December 31, 2009, the noteholder agreed to extend the maturity date to February 15, 2010.During the three months ended June 30, 1010, the noteholder agreed to extend the maturity date of this note until April 15, 2011. This note is past due as of May 9, 2011. 16 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) March 31, 2011 December 31, 2010 Convertible note payable in the amount of $80,000 to Brown Door, Inc.,dated March 11, 2004. The note bears interest at the rate of 8% per annum, has no provisions for a default or past due rate and was due in full on March 11, 2006. The note is convertible into common stock of the Company at a conversion price of $0.005 per share. A beneficial conversion feature in the amount of $80,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2004, 2005, and 2006. Accrued interest is convertible by the holder into common stock of the Company at maturity of the note at a price of $0.005 per share. Interest in the amount of $1,579 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. This note is past due at March 31, 2011and December 31, 2010. Convertible note payable in the amount of $50,000 to Whalehaven dated February 25, 2005. We did not meet certain of our obligations under the loan documents relating to this issuance.These lapses include not reserving the requisite numbers of treasury shares, selling subsequent securities without offering a right of first refusal, not complying with reporting obligations, not having our common shares quoted on the OTC:BB and not timely registering certain securities.This note was technical default as of May 16, 2005.The note originally carried interest at the rate of 8% per annum, and was due in full on February 24, 2007. Upon default, the note’s interest rate increased to 15% per annum, and the note became due immediately. This note contains a cross default provision. The note is convertible into common stock of the Company at a conversion price of $0.005 per share.A beneficial conversion feature in the amount of $50,000 was recorded as a discount to the note, and was amortized to interest expense when the note entered default status in May, 2005.Accrued interest is convertible into common stock of the Company at a price of $0.005 per share. Interest in the amount of $789 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. During the twelve months ended December 31, 2006, $10,000 of principal and $589 of accrued interest was converted into common stock. This note is past due at December 31, 2008. During the year ended December 31, 2009, the noteholder agreed to extend the maturity date to February 15, 2010.During the three months ended June 30, 2010, the noteholder agreed to extend the maturity date to April 15, 2011. This note is past due as of May 9, 2011. Convertible note payable in the amount of $50,000 to Oppenheimer & Co., / Custodian for Joel Gold IRA, a related party, dated March 14, 2004. The note bears interest at the rate of 8% per annum, has no provisions for a default or past due rate and was due in full on October 12, 2006. The note is convertible into common stock of the Company at a conversion price of $0.005 per share. A beneficial conversion feature in the amount of $50,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2004, 2005, and 2006.Accrued interest is convertible into common stock of the Company at a price of $0.005 per share. Interest in the amount of $987 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. This note is past due at March 31, 2011 and December 31, 2010. Convertible note payable in the original amount of $30,000 to Huo Hua dated May 9, 2005. The note bears interest at the rate of 8% per annum, has no provisions for a default or past due rate and was due in full on October 12, 2006.The note is convertible into common stock of the Company at a conversion price of $0.005 per share. A beneficial conversion feature in the amount of $30,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2005 and 2006. Accrued interest is convertible into common stock of the Company at a price of $0.005 per share. Interest in the amount of $395 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. During the twelve months ended December 31, 2006, the note holder converted $10,000 of principal into common stock. This noteis past due at March 31, 2011 and December 31, 2010. 17 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) March 31, 2011 December 31, 2010 Convertible note payable in the amount of $25,000 to Joel Gold, a board member and related party, dated January 25, 2005. The note bears interest at the rate of 8% per annum, has no provisions for a default or past due rate and was due in full on January 25, 2007.The note is convertible into common stock of the Company at a conversion price of $0.005 per share. A beneficial conversion feature in the amount of $25,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2005, 2006, and 2007. Accrued interest is convertible into common stock of the Company at a price of $0.005 per share. Interest in the amount of $493 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively.This note is past due at March 31, 2011 and December 31, 2010. Convertible note payable in the amount of $25,000 to The Jay & Kathleen Morren Trust dated January 25, 2005. The note bears interest at the rate of 6% per annum, has no provisions for a default or past due rate and was due in full on January 25, 2007.The note is convertible into common stock of the Company at a conversion price of $0.005 per share. A beneficial conversion feature in the amount of $25,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2005, 2006, and 2007. Accrued interest is convertible into common stock of the Company at a price of $0.005 per share. Interest in the amount of $369 was accrued on this note during the three months ended March 31, 2011 and 2010 respectively. This note is past due at March 31, 2011 and December 31, 2010. Convertible note payable in the amount of $10,000 to Lauren M. Ferrone, a relative of a board member and related party, dated October 12, 2004. The note bears interest at the rate of 8% per annum, has no provisions for a default or past due rate and was originally due in full on October 12, 2005. On February 25, 2005, an amendment to the convertible notes was signed which extended the term, which resulted in a new maturity date of October 12, 2006. The note is convertible into common stock of the Company at a conversion of $0.01 per share. A beneficial conversion feature in the amount of $10,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2004, 2005, and 2006. Accrued interest is convertible into common stock of the Company at a price of $0.01 per share. Interest in the amount of $197 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. This note is past due at March 31, 2011 and December 31, 2010. Convertible note payable in the amount of $10,000 to Richard D. Ferrone, a relative of a board member and related party, dated October 12, 2004. The note bears interest at the rate of 8% per annum, has no provisions for a default or past due rate and was originally due in full on October 12, 2005. On February 25, 2005, an amendment to the convertible notes was signed which extended the term, which resulted in a new maturity date of October 12, 2006. The note is convertible into common stock of the Company at a conversion of $0.01 per share. A beneficial conversion feature in the amount of $10,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2004, 2005, and 2006. Accrued interest is convertible into common stock of the Company at a price of $0.01 per share. Interest in the amount of $197 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. This note is past due at March 31, 2011 and December 31, 2010. 18 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) March 31, 2011 December 31, 2010 Convertible note payable in the amount of $10,000 to Christian D. Ferrone, a relative of a board member and related party, dated October 12, 2004. The note bears interest at the rate of 8% per annum, has no provisions for a default or past due rate and was originally due in full on October 12, 2005. On February 25, 2005, an amendment to the convertible notes was signed which extended the term, which resulted in a new maturity date of October 12, 2006. The note is convertible into common stock of the Company at a conversion of $0.01 per share. A beneficial conversion feature in the amount of $10,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2004, 2005, and 2006. Accrued interest is convertible into common stock of the Company at a price of $0.01 per share. Interest in the amount of $197 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. This note is past due at March 31, 2011 and December 31, 2010. Convertible note payable in the amount of $10,000 to Andrew I. Ferrone, a relative of a board member and related party, dated October 12, 2004. The note bears interest at the rate of 8% per annum, has no provisions for a default or past due rate and was originally due in full on October 12, 2005. On February 25, 2005, an amendment to the convertible notes was signed which extended the term, which resulted in a new maturity date of October 12, 2006. The note is convertible into common stock of the Company at a conversion of $0.01 per share. A beneficial conversion feature in the amount of $10,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2004, 2005, and 2006. Accrued interest is convertible into common stock of the Company at a price of $0.01 per share. Interest in the amount of $197 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. This note is past due at March 31, 2011 and December 31, 2010. Convertible note payable in the amount of $8,000 to Adrian Neilan dated March 11, 2004. The note bears interest at the rate of 8% per annum, has no provisions for a default or past due rate and is due in full on October 12, 2006. The note is convertible into common stock of the Company at a conversion of $0.005 per share. A beneficial conversion feature in the amount of $8,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2004, 2005, and 2006. Accrued interest is convertible into common stock of the Company at a price of $0.005 per share. Interest in the amount of $157 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively.This note is past due at March 31, 2011 and December 31, 2010. Convertible note payable in the amount of $5,000 to Matthias Mueller dated March 11, 2004. The note bears interest at the rate of 8% per annum, has no provisions for a default or past due rate and was due in full on October 12, 2006. The note is convertible into common stock of the Company at a conversion of $0.005 per share. A beneficial conversion feature in the amount of $5,000 was recorded as a discount to the note, and was amortized to interest expense during the twelve months ended December 31, 2004, 2005, and 2006. Accrued interest is convertible into common stock of the Company at a price of $0.005 per share. Interest in the amount of $99 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively.This note is past due at March 31, 2011 and December 31, 2010. 19 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) March 31, 2011 December 31, 2010 Convertible secured note payable in the amount of $120,000 to Alpha Capital dated August 25, 2005. We did not meet certain of our obligations under the loan documents relating to this issuance.These lapses include not reserving the requisite number of treasury shares, selling subsequent securities without offering a right of first refusal, not complying with reporting obligations, not having our common shares quoted on the OTC:BB and not timely registering certain securities.This note was technical default as of November 13, 2005.The note originally carried interest at the rate of 8% per annum, and was due in full on August 25, 2007. Upon default, the note’s interest rate increased to 15% per annum and the note became immediately due. This note contains a cross default provision. The note is convertible into common stock of the Company at a conversion price of $0.005 per share. A beneficial conversion feature in the amount of $120,000 was recorded as a discount to the note, and was amortized to interest expense when the note entered default status in November 2005. Accrued interest is convertible into common stock of the Company at a price of $0.005 per share. Interest in the amount of $1,972and $2,309 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively.During the three months ended March 31, 2010, the noteholder converted principal in the amount of $20,000 intocommon stock.During the twelve months ended December 31, 2009, thenoteholderagreed to extend the maturity date of this note until January 1, 2010.In April 2010, the noteholder agreed to extend the maturity date of this note until June 15, 2010. This note is past due at March 31, 2011 and December 31, 2010. Convertible secured note payable in the amount of $30,000 to Whalehaven Capital dated August 25, 2005.We did not meet certain of our obligations under the loan documents relating to this issuance.These lapses include not reserving the requisite number of treasury shares, selling subsequent securities without offering a right of first refusal, not complying with reporting obligations, not having our common shares quoted on the OTC:BB and not timely registering certain securities.This note was in technical default as of November 13, 2005.The note originally carried interest at the rate of 8% per annum, and was due in full on August 25, 2007. Upon default, the note’s interest rate increased to 15% per annum and the note became immediately due. This note contains a cross default provision. The note is convertible into common stock of the Company at a conversion price of $0.005 per share. A beneficial conversion feature in the amount of $30,000 was recorded as a discount to the note, and was amortized to interest expense when the note entered default status in November 2005. Accrued interest is convertible into common stock of the Company at a price of $0.005 per share. Interest in the amount of $534 and $592was accrued on this note during the three months ended March 31, 2011 and 2010, respectively.During the three months ended September 30, 2010, the Company issued 4,400,000 shares of common stock for the conversion of $19,047 of accrued interest and $2,953 of principal. During the year ended December 31, 2009, the noteholder agreed to extend the maturity date until February 15, 2010. In April, 2010, the noteholder agreed to extend the maturity date of this note until June 15, 2010. This note was past due at March 31, 2011 and December 31, 2010. 20 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) March 31, 2011 December 31, 2010 Convertible secured note payable in the original amount of $25,000 to Asher Brand, dated August 25, 2005. We did not meet certain of our obligations under the loan documents relating to this issuance.These lapses include not reserving the requisite number of treasury shares, selling subsequent securities without offering a right of first refusal, not complying with reporting obligations, not having our common shares quoted on the OTC:BB and not timely registering certain securities.This note was in technical default as of November 13, 2005.The note originally carried interest at the rate of 8% per annum, and was due in full on August 25, 2007. Upon default, the note’s interest rate increased to 15% per annum and the note became immediately due. This note contains a cross default provision.The note is convertible into common stock of the Company at a conversion price of $0.005 per share. A beneficial conversion feature in the amount of $25,000 was recorded as a discount to the note, and was amortized to interest expense when the note entered default status in November, 2005. Accrued interest is convertible into common stock of the Company at a price of $0.005 per share. Interest in the amount of $296and $346 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. During the twelve months ended December 31, 2006, the holder of the note converted $2,000 of principal and $3,667 of accrued interest into common stock, and during the twelve months ended December 31, 2008, the holder of the note converted an additional $3,000 of principal into common stock. During the twelvemonths ended December 31, 2009, the holder converted $2,000 of principal and $1,058 of accrued interest into common stock.During the three months ended March 31, 2010, the holder converted $3,000 of principal and $1,043 of accrued interest into common stock. The noteholder has agreed to extend the maturity date of this note until January 1, 2010.During the three months ended June 30, 2010, the noteholder agreed to extend the maturity date of this note until April 15, 2011. This note is past due as May 9, 2011. Convertible secured note payable in the original amount of $25,000 to Momona Capital, dated August 25, 2005. We did not meet certain of our obligations under the loan documents relating to this issuance.These lapses include not reserving the requisite number of treasury shares, selling subsequent securities without offering a right of first refusal, not complying with reporting obligations, not having our common shares quoted on the OTC:BB and not timely registering certain securities.This note was in technical default at November 13, 2005.The note originally carried interest at the rate of 8% per annum, and was due in full on August 25, 2007. Upon default, the note’s interest rate increased to 15% per annum and the note became immediately due. This note contains a cross default provision.The note is convertible into common stock of the Company at a conversion of $0.005 per share. A beneficial conversion feature in the amount of $25,000 was recorded as a discount to the note, and was amortized to interest expense when the note entered default status in November 2005. Accrued interest is convertible into common stock of the Company at a price of $0.005 per share. Interest in the amount of $157and $339 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. During the twelve months ended December 31, 2006, the holder of the note converted $2,000 of principal and $3,667 of accrued interest into common stock, and during the twelve months need December 31, 2008, the holder of the note converted an additional $5,000 principal into common stock.During the three months ended March 31, 2010, the holder of the note converted $5,000 of principal into common stock. During the three months ended September 30, 2010, the Company issued 1,000,000 shares of common stock for the conversion of $5,000 of principal.In April 2009, the noteholder agreed to extend the maturity date of this note until January 1, 2010.During the threemonths ended June 30, 2010, the noteholder agreed to extend the maturity date of this note until April 15, 2011. This note is past due as of May 9, 2011. 21 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) March 31, 2011 December 31, 2010 Convertible secured note payable in the amount of $10,000 to Lane Ventures dated August 25, 2005. We did not meet certain of our obligations under the loan documents relating to this issuance.These lapses include not reserving the requisite number of treasury shares, selling subsequent securities without offering a right of first refusal, not complying with reporting obligations, not having our common shares quoted on the OTC:BB and not timely registering certain securities.This note was in technical default at November 13, 2005.The note originally carried interest at the rate of 8% per annum, and was due in full on August 25, 2007. Upon default, the note’s interest rate increased to 15% per annum and the note became immediately due. This note contains a cross default provision. The note is convertible into common stock of the Company at a conversion price of $0.005 per share. A beneficial conversion feature in the amount of $10,000 was recorded as a discount to the note, and was amortized to interest expense when the note entered default status in November, 2005.Accrued interest is convertible into common stock of the Company at a price of $0.005 per share. Interest in the amount of $119 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. During the twelve months ended December 31, 2006, the holder of the note converted $4,000 of principal and $1,467 of accrued interest into common stock. In April 2009, the noteholder has agreed to extend the maturity date of this note until January 1, 2010.During the three months ended June 30, 2010, the noteholder agreed to extend the maturity date of this note until April 15, 2011. This note is past due as of May 9, 2011. Secured note payable in the amount of $120,000 to Alpha Capital, dated February 7, 2006. The note originally carried interest at the rate of 15% per annum, and was originally due in full on February 7, 2007. The Company was not in compliance with various terms of this note, including making timely payments of interest, and this note was in technical default at May 8, 2006. At this time, the interest rate increased to 20% and the note became immediately due and payable. During the three months ended September 30, 2007, the Company extended the due date of the note one year, to October 31, 2007; at the same time, the Company added a convertibility feature, allowing the noteholder to convert the notes and accrued interest into common stock of the Company at a rate of $0.005 per share. This note entered technical default on October 31, 2007.The Company recorded a discount to this note for the fair value of the conversion feature in the amount of $95,588 and amortized this discount to interest expense when the note entered default status in October 2007. On March 12, 2008, the Company extended this note to March 4, 2009.As consideration for the extension of this notes, the Company issued five-year warrants as follows: warrants to purchase 24,000,000 shares of common stock at $0.0115 per share; 6,000,000shares of common stock at $0.011 per share; and 2,400,000 shares of common stock at $0.005 per share. These warrants were valued via the Black-Scholes valuation method at an aggregate amount of $126,465. This transaction was accounted for as an extinguishment of debt, and a loss of $126,465 was charged to operations during the twelve months ended December 31, 2008. Interest in the amount of $4,439 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively.In April 2009, the noteholder agreed to extend this note to April 1, 2009.During the threemonths ended June 30, 2010, the noteholder agreed to extend the maturity date of this note until April 15, 2011. This note is past due as of May 9, 2011. 22 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) March 31, 2011 December 31, 2010 Secured note payable in the amount of $30,000 to Whalehaven dated February 7, 2006. The note originally carried interest at the rate of 15% per annum, and was due in full on February 7, 2007. The Company was not in compliance with various terms of this note, including making timely payments of interest, and this note was in technical default at May 8, 2006. At this time, the interest rate increased to 20% and the note became immediately due and payable.During the three months ended September 30, 2007, the Company extended the due date of the note one year, to October 31, 2007; at the same time, the Company added a convertibility feature, allowing the noteholder to convert the note and accrued interest into common stock of the Company at a rate of $0.005 per share. This note entered technical default on October 31, 2007.The Company recorded a discount to this note for the fair value of the conversion feature in the amount of $23,897 and amortized this discount to interest expense when the note entered default status in October 2007.On March 12, 2008, the Company extended this note to March 4, 2009.As consideration for the extension of this note, the Company issued five-year warrants as follows: warrants to purchase 6,000,000 shares of common stock at $0.0115 per share; 1,500,000 shares of common stock at $0.011 per share; and 600,000 shares of common stock at $0.005 per share. These warrants were valued via the Black-Scholes valuation method at an aggregate amount of $31,616. This transaction was accounted for as an extinguishment of debt, and a loss of $31,616 was charged to operations during the twelve months ended December 31, 2008. Interest in the amount of $1,109 and $1,134 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. In April 2009, the noteholder agreed to extend this note to February 15, 2010. During the three months ended June 30, 2010, the noteholder agreed to extend the maturity date of this note until April 15, 2011. This note is past due as of May 9, 2011. Note payable in the amount of $75,000 to Michael Ferrone, dated August 2, 2004. The note bears interest at the rate of 8% per annum, and was due in full on February 2, 2005.On September 30, 2008, this note was extended to December 31, 2009 in exchange for adding a convertibility feature to the note. This feature allows for conversion to common stock at a price of $0.005 per share. The Company valued this beneficial conversion feature at the amount of $89,945 using the Black-Scholes valuation model.$75,000 of this amount was charged to discount on the note. Interest in the amount of $1,480 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively.This note is past due at March 31, 2011 and December 31, 2010. Secured note payable in the amount of $10,000 to Alpha Capital, dated May 19, 2006. The note originally carried interest at the rate of 15% per annum, and was originally due in full on November 19, 2006. The Company is not in compliance with various terms of this note, including making timely payments of interest, and this note was in technical default at February 20 2006. At this time, the interest rate increased to 20% and the note became immediately due and payable. During the three months ended September 30, 2007, the Company extended the due date of the note one year, to October 31, 2007; at the same time, the Company added a convertibility feature, allowing the noteholder to convert the notes and accrued interest into common stock of the Company at a rate of $0.005 per share. This note entered technical default on October 31, 2007. The Company recorded a discount to this note for the fair value of the conversion feature in the amount of $7,966 and amortized this discount to interest expense when the note entered default status in October 2007.On March 12, 2008, the Company extended this note to March 4, 2009.As consideration for the extension of this notes, the Company issued five-year warrants as follows: warrants to purchase 2,000,000 shares of common stock at $0.0115 per share; 500,000 shares of common stock at $0.011 per share; and 200,000 shares of common stock at $0.005 per share. These warrants were valued via the Black-Scholes valuation method at an aggregate amount of $10,539. This transaction was accounted for as an extinguishment of debt, and a loss of $10,539 was charged to operations during the twelve months ended December 31, 2008. Interest in the amount of $369was accrued on this note during the three months ended March 31, 2011 and 2010, respectively.During the three months ended June 30, 2010, the noteholder agreed to extend the maturity date of this note until April 15, 2011. This note is past due as of May 9, 2011. 23 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) March 31, 2011 December 31, 2010 Twenty-nine convertible notes payable in the amount of $4,500 each to Sam Klepfish, the Company’s CEO and a related party, dated the first of the month beginning on November 1, 2006. Pursuant to the Company’s employment agreement with Mr. Klepfish, the amount of $4,500 in salary is accrued each month to a note payable. These notes bear interest at the rate of 8% per annum and have no due date. These notes and accrued interest are convertible into common stock of the Company at a rate of $0.005 per share. Beneficial conversion features in the aggregate amount of $9,000 for the year ended December 31, 2006, $39,190 for the year ended December 31, 2007, $58,464 for the year ended December 31, 2008, and $8,100 for the three months ended March 31, 2009 were calculated using the Black-Scholes valuation model. Since these notes are payable on demand, the value of these discounts were charged immediately to interest expense. Interest in the amount of $2,575 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. Note payable in the original amount of $25,787 to Microsoft Corporation dated May 3, 2006. The note bears interest at the rate of 9.7% per annum, and is payable in 60 monthly payments of $557 beginning October 1, 2006. Principal in the amounts of $1,568 and $1,424 were paid on this note during the three months endedMarch 31, 2011 and 2010, respectively. Convertible secured note payable in the amount of $200,000 to Alpha Capital, dated December 31, 2008.This note bears interest at the rate of 8% per annum, and is due in full on July 31, 2011.Principal and accrued interest is convertible into common stock of the Company at the rate of $0.005 per share.Also issued with this note are warrants to purchase 40,000,000 shares of the Company’s common stock at a price of $0.005 per share.The Company calculated a discount to the note in the amount of $200,000, and recorded $21,591 and $11,428 amortization for the year ended December 31, 2010 and 2009, respectively. Interest in the amount of $1,894and $3,629 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. During the twelve months ended December 31, 2010,the Company made $80,000 payment on the principle of this note. During the three months ended March 31, 2011, the Company made $24,000 in principal payments on this note. Convertible secured note payable for the settlement of the amount owed for the penalty for the late registration of shares in the amount of $230,000 to Alpha Capital, dated January 1, 2009.This note bears interest at the rate of 8% per annum, and is due in full on July 31, 2011.Principal and accrued interest are convertible into shares of common stock of the Company at a rate of $0.005 per share. The Company calculated a discount to the note in the amount of $230,000, and recorded $46,131 amortization for this discount during the three months ended March 31, 2011. Interest in the amount of $4,538 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. Convertible secured note payable for the settlement of the amount owed for the penalty for the late registration of shares in the amount of $38,000 to Whalehaven Capital, dated January 1, 2009.This note bears interest at the rate of 8% per annum, and is due in full on July 31, 2011.Principal and accrued interest is convertible into shares of common stock of the Company at a rate of $0.005 per share.The Company calculated a discount to the note in the amount of $38,000, and recorded $7,622 amortization for this discount during the three months ended March 31, 2011.Interest in the amount of $1,405 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. 24 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) March 31, 2011 December 31, 2010 Convertible secured note payable for the settlement of the amount owed for the penalty for the late registration of shares in the amount of $25,310 to Asher Brand, dated January 1, 2009.This note bears interest at the rate of 8% per annum, and is due in full on July 31, 2011.Principal and accrued interest is convertible into shares of common stock of the Company at a rate of $0.005 per share. The Company calculated a discount to the note in the amount of $25,310, and recorded $5,076 of amortization for this discount during the three months ended March 31, 2011. Interest in the amount of $499 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. Convertible secured note payable for the settlement of the amount owed for the penalty for the late registration of shares in the amount of $25,310 to Momona Capital, dated January 1, 2009.This note bears interest at the rate of 8% per annum, and is due in full on July 31, 2011.Principal and accrued interest is convertible into shares of common stock of the Company at a rate of $0.005 per share. The Company calculated a discount to the note in the amount of $25,310, and recorded $5,076 ofamortization for this discount during the three months ended March 31, 2011. Interest in the amount of $499 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. Convertible secured note payable for the settlement of the amount owed for the penalty for the late registration of shares in the amount of $10,124 to Lane Ventures, dated January 1, 2009.This note bears interest at the rate of 8% per annum, and is due in full on July 31, 2011.Principal and accrued interest is convertible into shares of common stock of the Company at a rate of $0.005 per share.The Company calculated a discount to the note in the amount of $10,124, and recorded $2,031amortization for this discount during the three months ended March 31, 2011. Interest in the amount of $200 was accrued on this note during the three months ended March 31, 2011 and 2010, respectively. $ $ Note Unamortized Net of March 31, 2011: Amount Discounts Discount Notes payable - current portion $ $ ) $ Notes payable - related parties, current portion - Total $ $ ) $ Note Unamortized Net of December 31, 2010: Amount Discounts Discount Notes payable - current portion $ $ ) $ Notes payable - related parties, current portion - Total $ $ ) $ For the Three Months March 31, Discount on Notes Payable amortized to interest expense: $ $ 25 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) Conversion Options Embedded in Convertible Notes The Company accounts for conversion options embedded in convertible notes in accordance with FASB ASC 815-10-05 ‘‘Accounting for Derivative Instruments and Hedging Activities’’ and FASB ASC 815-40-05 ‘‘Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock”. ASC 815-10-05 generally requires companies to bifurcate conversion options embedded in convertible notes from their host instruments and to account for them as free standing derivative financial instruments in accordance with ASC 815-40-05. At March 31, 2011 and December 31, 2010 the Company hadoutstanding$1,631,291and $1,655,291 in principal, respectively, of various convertible notes with embedded conversion options accounted for as free standing derivative financial instruments in accordance with ASC 815-10-05 and ASC 815-40-05.The fair value of these embedded conversion options was $2,354,846 and $2,465,565 at March 31, 2011 and December 31, 2010, respectively.The fair value of these embedded conversion options were estimated at March 31, 2011 using the Black-Scholes option pricing model with the following assumptions:risk free interest rate of 0.17%; expected dividend yield of 0%; expected option lifeof 10; and volatility of 110.66%.The fair value of these embedded conversion options were estimated at December 31, 2010 using the Black-Scholes option pricing model with the following assumptions:risk free interest rate of 0.20%; expected dividend yield of 0%; expected option lifeof 10; and volatility of 119.60%.The expected term of 10 years was used for all notes in both periods because several of the notes are currently or have been in default, and accordingly the term of the note is deemed not relevant as a variable for the Black-Scholes calculation.The Company revalues the conversion options at each reporting period, and charges any change in value to operations. During the three months ended March 31, 2011 and 2010, the Company recorded again of $77,726 and a loss of $821,187, respectively, due to the change in value of the conversion option liability. If all convertible options were converted, 490,016,040 additional shares would be issuable. When convertible notes payable are satisfied by payment or by conversion to equity, the Company revalues the related conversion option liability at the time of the payment or conversion.The conversion option liability is then relieved by this amount, which is charged to additional paid-in capital.During the three months ended March 31, 2011 and 2010, a conversion option in the amount of $32,993 and $35,195, respectively, was transferred from liability to equitydue to the conversion or payment of the related convertible notes payable. Discounts on notes payable The Company calculates the fair value of any beneficial conversion features embedded in its convertible notes via the Black-Scholes valuation method. The Company also calculates the fair value of any detachable warrants offered with its convertible notes via the Black-Scholes valuation method.The instruments are considered discounts to the notes, to the extent the aggregate value of the warrants and conversion features do not exceed the face value of the notes. These discounts are amortized to interest expense via the effective interest method over the term of the notes.The fair value of these instruments is expensed to interest expense to the extent that the value of these instruments exceeds the face value of the notes. Extension of notes payable The Company accounts for modifications of its notes payable according to the guidance in FASB ASC 470-50-40. Pursuant to ASC 470-50-40, changes to an existing note should be accounted for as an extinguishment of the note with resultant gain or loss if the present value of the cash flows from the new note vary bymore than 10% from the present value of the cash flows from the original note.ASC 470-50-40 provides an exception to this rule for the addition of conversion options accounted for as a derivative liability. During the year ended December 31, 2009, the Company negotiated the extension of its notes payable in the aggregate amount of $587,000.The Company extended the maturity date of these notes until January1, 2010.These notes, along with two additional notes payable in the aggregate amount of $150,000, contained certain provisions for a default interest rate.The Company negotiated an agreement with the noteholders and the noteholders agreed to reinstate the original interest rate of 8% per annum. 26 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) During the year ended December 31, 2009, the Company negotiated the extension of certain of its notes payable in the aggregate amount of $138,000.The Company extended the maturity date of these notes until February 15, 2010.During the year ended December 31, 2010, as described below, the Company negotiated the extension of these notes payable, and the maturity dates of these notes to either June 15, 2010 or April 15, 2011. During the year ended December 31, 2010, the Company negotiated the extension of nine of its notes payable in the aggregate amount of $617,000, to April 15, 2011.The Company also negotiated the extension of two of its notes payable in the aggregate amount of $130,000 until June 15, 2010. Embedded conversion features of notes payable: The Company values embedded conversion features utilizing the Black-Scholes valuation model.Conversion options are valued upon issuance, and re-valued at each financial statement reporting date.Any change in value is charged to income or expense during the period.The following table illustrates certain key information regarding our conversion option valuation assumptions at March 31, 2011 and March 31, 2010: March 31, Number of conversion options outstanding Value at March 31, $ $ Number of conversion options issued during the period - - Value of conversion options issued during the period $ - $ - Number of conversion options exercised or underlying notes paid during the period Value of conversion options exercised or underlying notes paid during the period $ $ Revaluation (loss) during the period $ $ ) Black-Scholes model variables: Volatility 103.77 – 110.66 % 239.31-266.73 % Dividends - - Risk-free interest rates 0.17-0.19 % % Term (years) 10 10 10. INCOME TAXES Deferred income taxes result from the temporary differences arising from the use of accelerated depreciation methods for income tax purposes and the straight-line method for financial statement purposes, and an accumulation of net operating loss carryforwards for income tax purposes with a valuation allowance against the carryforwards for book purposes. 27 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. Included in deferred tax assets are Federal and State net operating loss carryforwards of approximately $1,980,000, which will expire beginning in 2028.The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. Management considers the scheduled reversal of deferred tax liabilities, projected future taxable income, and tax planning strategies in making this assessment. Due to significant changes in the Company's ownership, the Company's future use of its existing net operating losses may be limited. The Company has not filed corporate income tax returns since December 31, 2009. 11. EQUITY Common Stock During the three months ended March 31, 2011, the Company did not have any issuances of common stock. 28 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) Warrants The following table summarizes the significant terms of warrants outstanding at March 31, 2011. These warrants may be settled in cash or via cashless conversion into shares of the Company’s common stock at the request of the warrant holder. These warrants were granted as part of a financing agreement: Range of exercise prices Number of warrants outstanding Weighted average remaining contractual life (years) Weighted average exercise price of outstanding warrants Number of warrants exercisable Weighted average exercise price of exercisable warrants $ - $ - $ Transactions involving warrants are summarized as follows: Number of Weighted Average Warrants Exercise Price Warrants exercisable at December 31, 2010 $ Granted - - Exercised - - Cancelled / Expired - - Warrants outstanding at March 31, 2011 $ Exercisable $ Not exercisable $ 29 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) Options The following table summarizes the changes outstanding and the related prices for the options to purchase shares of the Company’s common stock issued bythe Company: Weighted Weighted Weighted average average average exercise exercise Range of Number of remaining price of Number of price of exercise options contractual outstanding options exercisable prices outstanding life (years) options exercisable options $ Transactions involving stock optionsare summarized as follows: Number of Weighted Average Shares Exercise Price Options outstandingat December 31, 2010 $ Granted - - Exercised - - Cancelled / Expired - - Options outstanding at March 31, 2011 $ 30 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) Aggregate intrinsic value of options outstanding and exercisable at March 31, 2011 and 2010 was $61,064 and $19,500, respectively. Aggregate intrinsic value represents the difference between the Company's closing stock price on the last trading day of the fiscal period, which was $0.0079 and $0.0063 as of March 31, 2011 and 2010, respectively, and the exercise price multiplied by the number of options outstanding. During the three months ended March 31, 2011 and 2010, the Company charged $0 and$28,901, respectively, to operations related to recognized stock-based compensation expense for employee stock options. Accounting for warrants andstock options The Company accounts for the issuance of common stock purchase warrants, stock options, and other freestanding derivative financial instruments in accordance with the provisions of FASB ASC 815-40-15. Based on the provisions of ASC 815-40-05, the Company classifies, as equity, any contracts that (i) require physical settlement or net-share settlement or (ii) gives the Company a choice of net-cash settlement or settlement in its own shares (physical settlement or net-share settlement). The Company classifies as assets or liabilities any contract that (i) require net-cash settlement or (ii) give the counterparty a choice of net-cash settlement in shares (physical or net-share settlement). At December 31, 2010 and 2009, the Company has no freestanding derivative financial instruments that require net cash settlement or give the counterparty a choice of net cash settlement or settlement in shares. The fair value of these warrants and stock options is determined utilizing the Black-Scholes valuation model. Through August 2005, these warrants were accounted for by the equity method, whereby the fair value of the warrants was charged to additional paid-in capital. During September, 2005, the number of shares of the Company's common stock issued and issuable exceeded the number of shares of common stock the Company had authorized. As the Company no longer had sufficient shares authorized to settle all of our outstanding contracts, this triggered a change in the manner in which the Company accounts for the warrants and stock options. The Company began to account for these warrants and stock options utilizing the liability method. Pursuant to ASC 815-40-15, “If a contract is reclassified from permanent or temporary equity to an asset or a liability, the change in fair value of the contract during the period the contract was classified as equity should be accounted for as an adjustment to stockholders' equity." Accordingly, during the year ended December 31, 2005, the Company charged the amount of $10,374,536 to stockholders' equity. At the same time, the Company changed the way in which it accounts for the beneficial conversion feature of convertible notes payable (see note 8). The accounting guidance statesthat the warrants and stock options which are a derivative liability should be revalued each reporting period. The recorded value of such warrants and stock options can fluctuate significantly based on fluctuations in the market value of the underlying securities of the issuer of the warrants and stock options, as well as in the volatility of the stock price during the term used for observation and the term remaining for warrants. During the three months ended March 31, 2011and 2010, the Company recognized again of $21,280 and a loss of $84,360, respectively, for the change in the fair value of the warrant liability and recorded thegains in operations during the three months ended March 31, 2011and 2010. The Company valued warrants and options using the Black-Scholes valuation model utilizing the following variables: March 31, December 31, Volatility 103.37-110.66. % 119.60-336.00 % Dividends $ - $ - Risk-free interest rates 0.17-0.18 % 0.19-0.20 % Term (years) 0.63-4.75 0.15 - 5.00 31 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) Insufficient Authorized but Unissued Shares of Common Stock The Company has a potential obligation to issue 840,414,668 and807,038,480 sharesof common stock upon the conversion of convertible notes and accrued interest, warrants and penalty shares issuable at March 31, 2011, and 2010, respectively.The Companyhad 216,385,103 and 210,981,103sharesof common stock outstanding at March 31, 2011,and 2010, respectively, and500,000,000 sharesof common stock authorized at March 31, 2011,and 2010.The Company has potentially exceeded its shares authorized by556,799,711and518,019,583 sharesat March 31, 2011 and 2010, respectively. 12. FAIR VALUE MEASUREMENTS Our short-term financial instruments, including cash, accounts payable and other liabilities, consist primarily of instruments without extended maturities, the fair value of which, based on management’s estimates, reasonably approximate their book value.The fair value of the Company’s stock option, convertible debt features and warrant instruments is determined using option pricing models. As a result of the adoption of ASC 815-40, the Company is required to disclose the fair value measurements required by ASC 820, “Fair Value Measurements and Disclosures.”The other liabilities recorded at fair value in the balance sheet as of December 31, 2009 are categorized based upon the level of judgment associated with the inputs used to measure their fair value.Hierarchical levels, defined by ASC 820 are directly related to the amount of subjectivity associated with the inputs to fair valuations of these liabilities are as follows: Level 1 — Inputs are unadjusted, quoted prices in active markets for identical assets or liabilities at the measurement date; Level 2 —Inputs other than Level 1 inputs that are either directly or indirectly observable; and Level 3 —Unobservable inputs, for which little or no market data exist, therefore requiring an entity to develop its own assumptions. The following table summarizes the financial liabilities measured at fair value on a recurring basis as of March 31, 2011, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value: Level 1 Level 2 Level 3 Liabilities at fair value Warrant liability $
